Citation Nr: 1329120	
Decision Date: 09/11/13    Archive Date: 09/17/13

DOCKET NO.  07-17 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for the service-connected low back disability.

2.  Entitlement to service connection for a right ankle disability, to include as secondary to the service-connected low back disability.

3.  Entitlement to service connection for a right knee disability, to include as secondary to the service-connected low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating action in which the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina denied service connection for right ankle and right knee disabilities and granted service connection for degenerative disc disease (DDD) of the lumbar spine with right sciatica and right sacroiliac strain and assigned a 10 percent evaluation, effective June 21, 2005.  The Veteran was notified of the decision and of her appellate rights in a letter dated later in December 2005.  During the course of the appeal, the Veteran moved, and jurisdiction over her case was transferred to the Louisville, Kentucky RO. 

In a May 2007 rating decision, the evaluation assigned to the service-connected low back disability was increased to 20 percent, effective June 21, 2005.  The Veteran has not expressed satisfaction with the current 20 percent rating. The issue thus remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

In October 2010 and most recently, in December 2012, the Board remanded the Veteran's appeal for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denials in a February 2013 supplemental statement of the case (SSOC) and has returned the Veteran's claims file to the Board for further appellate proceedings.

The issues of entitlement to service connection for a right hip disability and for depression, to include as secondary to a service-connected disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over them, and they are, once again, referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

With regard to the claims for service connection for a right ankle and a right knee disability, the Board remanded these issues in October 2010 and again in September 2012 to obtain adequate VA medical examinations and opinions as to the etiology of any diagnosed right ankle and/or right knee disability during the pendency of the appeal.  

The Veteran was afforded a January 2011 VA examination.  Following a physical examination, the VA examiner concluded, "[t]he Veteran has no evidence of a right knee and/or ankle condition on physical exam (which was normal today) nor on x-rays (which again were normal today)."  The VA examiner continued, "[i]n addition, there are no medical records documenting she is having ongoing problems with her right knee/right ankle.  In short, her claimed right knee/right ankle condition[s] are in no way caused by/aggravated by/as a result of military service. Nor are the claimed right knee/right ankle condition[s] in any way caused by/aggravated by/as a result of service-connected DDD of the lumbar spine with right sciatica and right sacroiliac strain."
Most recently, in December 2012, the Veteran was afforded an additional VA examination.  The VA examiner noted a review of the claims file.  It was also indicated that X-rays were negative for arthritis.  When asked if the Veteran has or ever had a knee and/or lower leg condition or an ankle condition, the VA examiner responded "no."  The VA examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury or proximately due to or the result of the Veteran's service-connected condition.  The rationale provided was that there was no currently diagnosed right knee or right ankle conditions.  In particular, there was no currently diagnosed right knee degenerative joint disease or right ankle degenerative joint disease.  At this point, the examiner opined that the claimed conditions were more accurately described as symptoms (pain, decreased motion) of unclear etiology.  Nonetheless, there was no documented in-service right knee or right ankle injury clearly establishing a nexus directly connecting these symptoms to active duty service.   As to the opinion on a secondary basis, the VA examiner explained that though the Veteran had a diagnosis of previously established lumbar sciatica with right knee and ankle symptoms, these symptoms did not indicate an intrinsic knee or ankle joint condition; those symptoms were a result of L4/L5 sciatica for which service connection was already established.  

However, as noted in the Board's prior remands, medical findings from an October 2005 VA examination report needed to be reconciled.  However, neither VA examiner has addressed the discrepancies in their findings with those in the October 2005 VA examination report.  As such, the prior VA examinations are unresponsive to the questions previously posed to the examiners.  In Stegall v. West, 11 Vet. App. 268, 271  (1998), the United States Court of Appeals for Veterans Claims (Court) held that compliance with remand instructions is neither optional nor discretionary. Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  As the Board's Remand instructions have not been complied with, the case must be remanded again so that this may be accomplished.

Again, the Board points out that the October 2005 VA examiner report specifically documents a diagnosis of mild degenerative joint disease of the right knee and ankle based upon X-ray findings of mild osteoarthritis.  Thus, the Veteran has clearly been medically diagnosed with osteoarthritis/ DJD of the right ankle and right knee during the pendency of this appeal, despite the current VA examinations that conclude otherwise.  Resolution of this matter is of particular importance in light of the Court's holding in McClain v. Nicholson, 21 Vet. App. 319 (2007) that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claims adjudication. 

Unfortunately, none of the VA examiners have made any attempts to address the October 2005 medical findings, and the Board lacks the expertise to reconcile the medical evidence of record.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (the Board may not make use of its own unsubstantiated medical conclusions); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place).  Where, as here, the Veteran has clearly been diagnosed with right ankle and right knee disorders since her June 2005 claim, the examiner must consider the Veteran's past diagnoses in rendering his or her opinion, even if the symptoms have resolved.  In this case, the examiners failed to consider the full history of the Veteran's symptomatology, to include as reflected in his past diagnoses.  As such, the Board finds the opinions of record to be inadequate and that a new VA examination and medical opinion is warranted.  

With regard to the claim for an initial higher rating for a low back disability, the Veteran last underwent a VA examination in December 2012.  Although that examination is not particularly old, the Veteran has since submitted a statement, associated with the claims file in July 2013, in which she indicated that her symptoms have increased and her ability to function has decreased.  In addition, in a July 2013 appellant brief, the Veteran's representative asserts that the Veteran's symptoms are more severe than reflected in the current 20 percent disability rating.  Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected low back disability on appeal, an additional examination is warranted, with findings responsive to all applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination).  

Prior to arranging for additional VA examinations, all outstanding VA medical records dated from September 2012 to the present should also be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA medical records from September 2012 to the present.  All records or responses received should be associated with the claims file. 

2.  Then, schedule the Veteran for an appropriate VA examination, by a physician who has not previously examined the Veteran, to determine the etiology of any diagnosed right ankle and right knee disability.  The examiner must review the claims file and must note that review in the report.  All diagnostic testing (i.e. X-rays, MRIs) necessary to respond to the questions posed below should be completed and the corresponding report considered prior to completion of a VA examination report.  The examiner should provide the following:

(a) Clearly identify all diagnosed right ankle and right knee disabilities.  

In doing so, the examiner should clearly consider all right ankle and right knee diagnoses since June 2005 (to include, but not limited to, previously diagnosed osteoarthritis/DJD in the October 2005 VA examination report) and attempt to reconcile the various diagnoses.  

(b) The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed right ankle and/or right knee disability is caused by or aggravated by the Veteran's service-connected low back disability.  The term aggravated refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

(c) The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed right ankle or right knee disability is casually related to service. 

The examiner should render the above-requested opinion for each valid diagnosis of a right ankle and a right knee disability since June 2005, even if the examiner determines that the symptoms of that disability have now resolved.  Also, in rendering each requested opinion, the examiner must specifically consider the Veteran's assertions, to include those in her statement received by the RO and associated with the claims file in July 2013.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

In providing the above opinions, the examiner is requested to specifically reconcile the diagnoses and opinions rendered in the October 2005, January 2011, and December 2012 VA examinations, as discussed above.  If the examiner is unable to provide an opinion without resort to mere speculation, he or she should so indicate and explain why an opinion cannot be rendered.

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Then, the Veteran should be scheduled for VA appropriate examination(s) to ascertain all orthopedic and neurological findings specific to the Veteran's service-connected low back disability.  The claims folder must be made available to the examiner(s) performing each examination, and those examiner(s) are asked to indicate that they have reviewed the claims folder.  All indicated tests should be accomplished (to include x-rays, emg/ncs, etc), and all clinical findings reported in detail.

In setting out neurological findings, the examiner should identify, and comment on the frequency or extent of, as appropriate, all neurological symptoms associated with the Veteran's low back disability-to specifically include muscle spasm, guarding, foot drop, radiculopathy and/or sciatic neuropathy, if any, and provide an assessment of the extent or severity of each.  Any other neurological manifestations of the Veteran's low back disability should be described in detail. 

In setting out orthopedic findings, the examiner should conduct range of motion testing of the lumbar spine, expressed in degrees.  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or in coordination associated with the low back.  If pain on motion is observed, the examiner should indicate the point at which pain begins. In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the low back due to pain and/or any of the other symptoms noted above during any flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

Further, the examiner should also indicate whether the Veteran has any ankylosis of the spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.  In addition, incapacitating episodes, to the extent identified, should be set out.

Lastly, the examiner should describe functional impairments as they affect the Veteran's employment.

The examiner should set forth all pertinent findings, along with the complete rationale for the conclusions reached.

4.  After the requested examinations have been completed, the VA examination reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  Specifically, the RO should ensure that the VA examiner has addressed and attempted to reconcile the prior right ankle and right knee diagnoses found in the October 2005 VA examination report.   The examination report should be returned to the examiner if it is deficient in any manner.

5.  Thereafter, readjudicate the claims, to include consideration of secondary service connection for a right ankle and a right knee disability pursuant to 38 C.F.R. § 3.310.  Readjudication of the claim for a higher initial rating for the Veteran's service-connected low back disability should include consideration of whether a separate rating for neurological impairment is warranted and a discussion whether the criteria for invoking the procedures for referral of the claim for extra-schedular consideration, pursuant to 38 C.F.R. § 3.321(b)(1), are met.  If the decision is adverse to the Veteran, issue a supplemental case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



